DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  It appears that “a default driving state corresponding to the detection result”, in line 14, refers back to “a default driving state corresponding to the detection result” of line 5.  It should be amended to “the default driving state corresponding to the detection result”. 
Claim 4 is objected to because of the following informalities:  It appears that “a lane line”, in line 6 refers back to “a lane line” of line 1.  It should be amended to “the lane line”.  
Claim 8 is objected to because of the following informalities:  It appears that “a speed threshold”, in line 2 refers back to “a speed threshold” of claim 1, line 6.  It should be amended to “the speed threshold”.
Claim 9 is objected to because of the following informalities:  In lines 2 and 3; “and or” should be amended to “and/or”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hamberger et al. (US 9,177,470).

Regarding claim 1:  Hamberger discloses a method for warning driver of exceeding of a speed limit comprising:
detecting a driving environment of a vehicle (by camera, 16, of traffic signs, 18, surrounding the vehicle) to obtain a detection result of at least one type of target objects (traffic signs, 18) in the driving environment (road, see drawing);
determining whether the detection result meets a preset driving alert condition (speed limit);
in response to the detection result meeting the preset driving alert condition, determining whether a speed of the vehicle exceeds a speed threshold; and


Regarding claim 2:  Hamberger discloses the speed threshold is set based on the speed limit for the particular location of the traffic sign (col. 6, lines 1-30).

Regarding claims 19 and 20:  Hamberger discloses a method for warning driver of exceeding of a speed limit comprising:
a processor (navigation system, 12, inherently includes a processor and memory for processing stored instructions of a navigation system, which configured to communicate with the memory to execute the executable instructions to implement operations comprising:
detecting a driving environment of a vehicle (by camera, 16, of traffic signs, 18, surrounding the vehicle) to obtain a detection result of at least one type of target objects (traffic signs, 18) in the driving environment (road, see drawing);
determining whether the detection result meets a preset driving alert condition (speed limit);
in response to the detection result meeting the preset driving alert condition, determining whether a speed of the vehicle exceeds a speed threshold; and
in response to the speed exceeding the speed threshold, triggering a driving alert (14) according to the detection result (col. 5, line 64-col. 6, line 9; 21-29).


Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Franczyk et al. (US 7,362,239) discloses a vehicle warning system responsive to speed and position as determined by GPS.
-Miller et al. (US 8,305,206) discloses a system for generating speed alert based on driver status.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	1/15/21